Case 1:20-cr-00065-ERK Document 37 Filed 03/31/20 Page 1 of 13 PageID #: 90



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK
      ------------------------------X           Docket#
      UNITED STATES OF AMERICA,     :           20-CR-65-ERK-SMG
                                    :
                                    :
           - versus -               :           U.S. Courthouse
                                    :           Brooklyn, New York
                                    :
      OMAR WESLEY,                  :           March 3, 2020
                    Defendant       :           2:18 PM
      ------------------------------X

                 TRANSCRIPT OF CRIMINAL CAUSE FOR PROCEEDING
                   BEFORE THE HONORABLE STEVEN M. GOLD
                     UNITED STATES MAGISTRATE JUDGE
      A    P     P    E     A   R     A     N   C    E    S:



      For the Government:                 Richard P. Donoghue, Esq.
                                          United States Attorney

                                    BY: Nathan Reilly, Esq.
                                        Assistant U.S. Attorney
                                        271 Cadman Plaza East
                                        Brooklyn, New York 11201



      For the Defendant:                  Mark S. DeMarco, Esq.
                                          Law Offices of
                                          Mark S. DeMarco
                                          3867 East Tremont Avenue
                                          Bronx, New York 10465




      Transcription Service:              Transcriptions Plus II, Inc.
                                          61 Beatrice Avenue
                                          West Islip, New York 11795
                                          laferrara44@gmail.com



      Proceedings recorded by electronic sound-recording,
      transcript produced by transcription service
Case 1:20-cr-00065-ERK Document 37 Filed 03/31/20 Page 2 of 13 PageID #: 91



                                                                              2
                                   Proceedings
 1               THE CLERK:      Criminal Cause for a Bail

 2   Application in 20-cr-65, United States of America v. Omar

 3   Wesley.

 4               Counsel, please state your appearances.

 5               MR. REILLY:      Good afternoon, your Honor.

 6               Nathan Reilly for the United States.

 7               THE COURT:      How do you do?

 8               MR. DEMARCO:        Mark DeMarco for Mr. Wesley.

 9               Good afternoon, your Honor.

10               THE COURT:      Hi, Mr. DeMarco.

11               Mr. Wesley, do you speak and understand

12   English?

13               THE DEFENDANT:       Yes, sir.     Good afternoon.

14               THE COURT:      Good afternoon.

15               So I take it that Mr. Wesley has already been

16   arraigned on the indictment?

17               MR. DEMARCO:      Yes, your Honor.

18               MR. REILLY:      Yes, your Honor.

19               THE COURT:      And we're here today because he

20   would like to apply for release?

21               MR. DEMARCO:      Yes, your Honor.

22               THE COURT:      I will hear your application.

23               MR. DEMARCO:      Thank you, Judge.        Your Honor, I

24   want to start off my application by giving you a little

25   bit of history with respect to Mr. Wesley.




                        Transcriptions Plus II, Inc.
Case 1:20-cr-00065-ERK Document 37 Filed 03/31/20 Page 3 of 13 PageID #: 92



                                                                              3
                                   Proceedings
 1               On December 20th of 2019, this past year, a few

 2   months ago, Mr. Wesley resolved two felony indictments in

 3   New York Supreme Court in Manhattan.            He pleaded guilty

 4   in exchange for an agreed upon three-to-six year

 5   sentence.

 6               On that very same day, the supreme court judge

 7   or justice in New York County released Mr. Wesley on his

 8   own recognizance, and set a sentencing date for March

 9   26th, 2020.     Now she released, or the judge released Mr.

10   Wesley to give him the opportunity to take care of some

11   personal affairs, which included the recent death of an

12   aunt, and wrapping up her estate, and also spend some

13   time with his three young daughters.            He has two five-

14   year-old twins -- daughters, and a five-month-old infant

15   daughter.

16               Now the judge in New York County took a chance

17   on Mr. Wesley, I'm presuming based on his lack of a

18   warrant history, based on his behavior based on those two

19   cases, and based on a conclusion that he was neither a

20   risk of flight, nor a danger to the community.

21               THE COURT:      Can you explain to me what you mean

22   by "his behavior" in those two cases, if you have

23   something specific in mind?

24               MR. DEMARCO:      I don't have anything specific in

25   mind, your Honor.       I'm just drawing on my experience in




                        Transcriptions Plus II, Inc.
Case 1:20-cr-00065-ERK Document 37 Filed 03/31/20 Page 4 of 13 PageID #: 93



                                                                              4
                                   Proceedings
 1   state court that it's extraordinary circumstances will

 2   only explain why a supreme court judge will release

 3   someone from detention after pleading guilty to a prison

 4   sentence.    So I am assuming there was something that the

 5   judge was satisfied with.         Maybe Mr. Wesley's acceptance

 6   of responsibility, maybe his behavior before that court

 7   leading up to the guilty plea, that's all I can -- I'm

 8   just speculating, Judge.

 9               THE COURT:      I'm sorry.     I thought you were

10   referring to something more specific.

11               MR. DEMARCO:      That's all right.

12               THE COURT:      Please go ahead.

13               MR. DEMARCO:      Now, so basically we're here

14   today, Mr. Wesley is here today, requesting that this

15   court approve or set up a bond in the amount of $50,000.

16   That's the same amount of the bond set for his co-

17   defendants, Mr. Krigger and Officer Hernandez (ph.).

18               Mr. Wesley just wants 23 days of freedom, so

19   that he can spend time with his three young children, so

20   that he can assist his family to wrap up the estate of

21   his aunt, before he steps in on March 26th and then

22   finishes that three-to-six year sentence.

23               I want to first say he's not a risk of flight,

24   and he was born in this city.          He's lived here pretty

25   much his entire life.        I have spoken to his mother on the




                        Transcriptions Plus II, Inc.
Case 1:20-cr-00065-ERK Document 37 Filed 03/31/20 Page 5 of 13 PageID #: 94



                                                                                 5
                                   Proceedings
 1   phone several times.        She lives in Manhattan.         Mr. Wesley

 2   will be permitted to return to her apartment should he

 3   satisfy the conditions of bail.

 4                It's important to note that he was arrested in

 5   this case roughly one month after his release in the

 6   Manhattan cases, and he was still in the community.                   He

 7   didn't flee from that three-to-six year sentence, which I

 8   believe is an important factor for this Court to

 9   consider.

10                Now I expect the government to bring up the

11   fact that on the date of his arrest, Mr. Wesley attempted

12   to flee the arresting officers, and this is what I would

13   like to report to this -- to your Honor.

14                He wasn't fleeing from arresting officers.                He

15   was fleeing from strangers who jumped out of a vehicle,

16   and as they started chasing him, he observed a handgun

17   fall to the ground.       They were in plainclothes, according

18   to Mr. Wesley, and he ran from strangers who were armed

19   with guns.

20                Now I believe based on the allegations set

21   forth in the indictment, and the complaint, he's not a

22   danger to the community as well.           He's a 37-year-old

23   citizen of this country.         He has three daughters.         He

24   wants the opportunity, like I said earlier, to spend some

25   time with them, and to handle the family business




                        Transcriptions Plus II, Inc.
Case 1:20-cr-00065-ERK Document 37 Filed 03/31/20 Page 6 of 13 PageID #: 95



                                                                              6
                                   Proceedings
 1   discussed earlier.

 2               Now your Honor, I have been in touch with

 3   several people, including Mr. Wesley's mother, some

 4   financially responsible, others, people of moral suasion,

 5   such as his mother.

 6   (Counsel and client confer)

 7               MR. DEMARCO:      We have one member of his family

 8   here who according to Mr. Wesley, is willing to act as a

 9   surety on a bond if set by this Court.

10               As I said earlier, we're asking for a bond

11   similar to the bond set on his co-defendants, simply for

12   a 23-day period to give Mr. Wesley an opportunity to

13   spend time with his family.          He will subject himself to

14   strict pre-trial supervision.          He would surrender any

15   passport, not apply for any travel documents.               He'll

16   remain in the Eastern and Southern Districts of New York.

17   He would do pretty much anything required in order to

18   spend those last 23 days with his family.             Thank you,

19   Judge.

20               THE COURT:      Can I ask you a few questions?

21               MR. DEMARCO:      Yes, your Honor.

22               THE COURT:      How old did you say those young

23   daughters were?

24               MR. DEMARCO:      He has five-year-old twins, and a

25   five-month-old infant daughter.




                        Transcriptions Plus II, Inc.
Case 1:20-cr-00065-ERK Document 37 Filed 03/31/20 Page 7 of 13 PageID #: 96



                                                                              7
                                   Proceedings
 1               THE COURT:      And what is the date of his arrest

 2   on the charges that are before this Court?

 3               MR. DEMARCO:      January 24th of 2020 was the date

 4   of his presentment, and -- his initial presentment, your

 5   Honor.

 6               THE COURT:      And what is the date that he was

 7   sentenced and released on his own --

 8               MR. DEMARCO:      January 20th -- I mean, I'm

 9   sorry, December 20th, 2019.

10               THE COURT:      Is there any reason to think that

11   the state court judge knew at the time of that release

12   that there was probable cause to believe that Mr. Wesley

13   was bribing a correction officer to arrange to have

14   illegal drugs smuggled into Rikers Island?

15               MR. DEMARCO:      There is no reason to believe

16   that, your Honor.

17               THE COURT:      Thank you.

18               MR. REILLY:      Your Honor, I want to add some

19   additional information with respect to Mr. Wesley's

20   flight on the day of his arrest.           I think it's worth

21   noting that there was a large takedown in this case

22   approximately a week-and-a-half, January 14th, in

23   which --

24               THE COURT:      A week-and-a-half?

25               MR. REILLY:      Prior to his arrest, I'm sorry, so




                        Transcriptions Plus II, Inc.
Case 1:20-cr-00065-ERK Document 37 Filed 03/31/20 Page 8 of 13 PageID #: 97



                                                                              8
                                   Proceedings
 1   January 14th, in which two co-defendants were arrested.

 2   Mr. Wesley's name was redacted in that particular -- in

 3   that charging document.        There were other individuals

 4   charged on multiple complaints, but on the complaint that

 5   he's on, his name was redacted.           I don't think it was

 6   difficult to determine who he was, but we're not relying

 7   on that, your Honor, because shortly after that arrest,

 8   agents went to his mother's house, spoke to his mother.

 9   She placed him on the phone with an individual who

10   represented himself to be Mr. Wesley.            They identified

11   for him the fact that there was a warrant for his arrest,

12   and that he should turn himself in.            He assured -- they

13   identified themselves as being from the FBI, and that the

14   case was out of the Eastern District.            He assured them

15   that he intended to do so, and lo and behold, he didn't,

16   in fact, turn himself in.

17               Contrary to the representations made by

18   counsel, I've spoken to the individuals who were part of

19   the arrest team that day, who have informed me, and I

20   proceed by proffer in this manner, that they were wearing

21   police jackets, announced themselves as police, when they

22   asked Mr. Wesley to stop.         He identified -- he saw them,

23   and elected to flee on foot, and was apprehended in the

24   street as part of the arrest.

25               So I think that in and of itself indicates that




                        Transcriptions Plus II, Inc.
Case 1:20-cr-00065-ERK Document 37 Filed 03/31/20 Page 9 of 13 PageID #: 98



                                                                              9
                                   Proceedings
 1   he is a flight risk, notwithstanding the fact that he was

 2   committing this crime while he was incarcerated on the

 3   charges that he resolved in December, and while I

 4   acknowledge that he was in the community, it is a very

 5   real fact that not only is he facing three-to-six years

 6   per the terms of his plea agreement with New York County,

 7   but he also faces significant exposure here, your Honor,

 8   not because the drug weight is particularly high, or that

 9   the amounts of -- or for that matter, because the amount

10   of the bribe is particularly large, two factors which

11   would tend to -- for an individual with zero criminal

12   history, would result in a not -- not significant term of

13   incarceration, but he's got a substantial criminal

14   history.

15               I confess, your Honor, I haven't run it but I

16   think just from my review of the pre-trial services

17   report, it's going to be a criminal history category

18   four, five, six -- he's going to face a substantial

19   enhancement to his sentence, and at least his guidelines

20   exposure by virtue of the fact that he has these prior

21   convictions, all of which stands when coupled with an

22   existing three-to-six year state crime, which would not

23   be -- which, you know, is for a completely different set

24   of crimes, I say that coupled with how he reacted to

25   agents makes him a flight risk, and makes it appropriate




                        Transcriptions Plus II, Inc.
Case 1:20-cr-00065-ERK Document 37 Filed 03/31/20 Page 10 of 13 PageID #: 99



                                                                               10
                                   Proceedings
 1   that he continue to be remanded.

 2                THE COURT:     Do you wish to be heard further?

 3                MR. DEMARCO:      Just briefly, Judge.

 4                THE COURT:     Take your time.

 5                MR. DEMARCO:      When Mr. Wesley got on the phone

 6   to speak to the agents when -- at his mother's apartment,

 7   he simply asked for additional time to spend with his

 8   children, as he is doing here --

 9                THE COURT:     Yeah.

10                MR. DEMARCO:      -- before this Court today.

11                THE COURT:     Got it.     Well, when I first looked

12   at Mr. Wesley's rap sheet and I saw on the first page a

13   violent felony offense, of course it gave me pause, but

14   then I realized he was only 17, and it was 20 years ago,

15   so I was hoping that I would see a sharp drop-off in

16   violent criminal behavior, as he aged out of that high-

17   demographic category for violent crime.              Unfortunately, I

18   didn't.

19                He continued to engage in criminal conduct,

20   based upon his record of convictions, well into his

21   thirties where he has two violent offenses in 2015, and

22   another in 2017.

23                I am struck by the argument that the judge in

24   state court was moved by Mr. Wesley's family

25   circumstances to grant him a period of time at liberty,




                         Transcriptions Plus II, Inc.
Case 1:20-cr-00065-ERK Document 37 Filed 03/31/20 Page 11 of 13 PageID #: 100



                                                                                11
                                    Proceedings
  1   but there are things that the judge didn't know when

  2   making that decision.        Those included that there was

  3   probable cause to believe that Mr. Wesley committed

  4   another felony while incarcerated at Rikers Island, and

  5   one that involved public corruption.

  6                And while I moved to think about the fact that

  7   Mr. Wesley has a five-month-old child, I'm also struck by

  8   the fact that it was approximately five months ago that

  9   these crimes were committed, or that the crimes for which

10    he stands indicted are alleged to have been committed,

11    which suggests that Mr. Wesley put his desire to smuggle

12    drugs into the prison above his family responsibilities

13    at the very time that his child's mother was delivering

14    their baby.

15                 So I am not as moved by his personal family

16    circumstances as I might be were these background facts

17    different.

18                 Under Section 3148 of Title 18, there's a

19    rebuttable presumption calling for detention when someone

20    commits a federal, state, or local crime while on

21    release.    I think one can only imagine that the drafters

22    of that legislation would be more concerned with someone

23    who commits a federal, state, or local crime while in

24    custody.

25                 Is there a permanent order of detention




                         Transcriptions Plus II, Inc.
Case 1:20-cr-00065-ERK Document 37 Filed 03/31/20 Page 12 of 13 PageID #: 101



                                                                                12
                                    Proceedings
  1   outstanding?

  2               MR. REILLY:      There is, your Honor.

  3               THE COURT:      It remains in place.        Thank you for

  4   your application, Mr. DeMarco.

  5               MR. DEMARCO:      Have a nice day.

  6                      (Matter Concluded)

  7                            -o0o-

  8

  9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                         Transcriptions Plus II, Inc.
Case 1:20-cr-00065-ERK Document 37 Filed 03/31/20 Page 13 of 13 PageID #: 102



                                                                                13
                  C    E     R   T    I    F    I   C    A    T    E



                  I, LINDA FERRARA, hereby certify that the

     foregoing transcript of the said proceedings is a true

     and accurate transcript from the electronic sound-

     recording of the proceedings reduced to typewriting in

     the above-entitled matter.



                  I FURTHER CERTIFY that I am not a relative or

     employee or attorney or counsel of any of the parties,

     nor a relative or employee of such attorney or counsel,

     or financially interested directly or indirectly in this

     action.



                  IN WITNESS WHEREOF, I hereunto set my hand this

     31st day of March, 2020.




                                      AAERT CET 656

                                      Transcriptions Plus II, Inc.




                           Transcriptions Plus II, Inc.
